Order entered June 9, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00968-CR

                       JOSE DOMINGUEZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 86th Judicial District Court
                          Kaufman County, Texas
                   Trial Court Cause No. 19-10909-86-F

                                   ORDER

      Before the Court is the State’s June 4, 2021 second motion for an extension

of time to file its brief. We GRANT the motion and ORDER the brief due by June

21, 2021.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE